Exhibit 10.2

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This First Amendment to the Loan and Security Agreement (defined below) (this
“Amendment”), dated as of December 23, 2016 (the “Effective Date”), is entered
into by and between NOVOCURE LIMITED, a company incorporated under the Companies
(Jersey) Law, 1991 (as amended) (“Borrower”) and BIOPHARMA SECURED INVESTMENTS
III HOLDINGS CAYMAN LP, a Cayman Islands exempted limited partnership
(“Lender”).

RECITALS

WHEREAS, Borrower and Lender have entered into that certain Loan and Security
Agreement, dated as of January 7, 2015, (the “Loan and Security
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan and Security Agreement; and

WHEREAS, in accordance with Section 12.5(a) of the Loan and Security Agreement,
Borrower and Lender desire to amend the Loan and Security Agreement on the terms
and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound by this Amendment, the undersigned hereby agrees and declares as follows:

SECTION 1.Amendment to Loan and Security Agreement.  The Loan and Security
Agreement shall be amended by deleting in its entirety clause (k) of the
definition of “Permitted Liens” in Section 13.1 of the Loan and Security
Agreement and replacing it as follows:

“(k)pledges and deposits securing liability for reimbursement or indemnification
obligations in respect of letters of credit or bank guarantees for the benefit
of landlords; provided, that at no such time shall the aggregate amount of all
such pledges and deposits exceed One Million Dollars ($1,000,000.00);”.

SECTION 2.References to and Effect on Loan and Security Agreement.  Except as
specifically set forth herein, this Amendment shall not modify or in any way
affect any of the provisions of the Loan and Security Agreement, which shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  On and after the Effective Date all references in the Loan and
Security Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder,” or
words of like import shall mean the Loan and Security Agreement as amended by
this Amendment.

SECTION 3.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflict of laws thereof.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

NOVOCURE LIMITED,
as Borrower


By:/s/ Wilco Groenhuysen
Name:Wilco Groenhuysen
Title:Chief Financial Officer

 




[Signature Page to First Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

 

ACCEPTED AND AGREED
as of the date first above written:

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP,

as Lender

 

By: Pharmakon Advisors, LP,

its Investment Manager

 

By: Pharmakon Management I, LLC,

its General Partner

 

 

By:/s/ Pedro Gonzalez de Cosio
Name:Pedro Gonzalez de Cosio
Title:Managing Member

 

 

[Signature Page to First Amendment to Loan and Security Agreement]

 